   Case 19-30337-KLP       Doc 15     Filed 02/11/19 Entered 02/11/19 17:47:27          Desc Main
                                      Document     Page 1 of 2



                    UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division

In re:
         Caron Olevia Neary-Carothers                     Case No. 19-30337-KLP
                                                          Chapter 7
                             Debtor




         RESPONSE TO ORDER TO SHOW CAUSE WHY CASE IS PROPERLY FILED IN
                                CURRENT VENUE

        COMES NOW the Debtor, Caron Olevia Neary-Carothers, by counsel, and she hereby files this
response to the Order to Show Cause issued by this Honorable Court on January 29, 2019, and she states
as follows:

1. The Debtor filed a voluntary petition under Chapter 13 of the Bankruptcy code on January 22, 2019.

2. The Debtor currently resides at her parents’ residence at 1506 Bills Creek Boulevard, Winfield, West
   Virginia 25213, where she has primarily resided for the better part of the last two years.

3. Prior to moving to West Virginia to care for her parents, the Debtor lived in a house owned jointly
   with her husband, located at 3142 Grayland Avenue, Richmond, VA 23221. The Debtor and her
   husband continue to own that property as tenants by the entirety. The city parcel information is
   attached as Exhibit 1.

4. The Debtor does not own any other property with substantial value outside of the City of Richmond.
   Aside from her clothing and a few personal effects, all of the Debtor’s property has been located in
   Richmond, Virginia since 2006.

       WHEREFORE, and for the foregoing reasons, the Debtor respectfully moves this Honorable
Court to dismiss the Show Cause and to grant such other relief as may be appropriate.

                                                   Respectfully submitted,

                                                   CARON OLEVIA NEARY-CAROTHERS
                                                   By Counsel
NEW DAY LEGAL, PLLC

 /s/ Scott W. Carpenter
Scott W. Carpenter, Esquire, VSB # 89057
John C. Morgan, Esquire, VSB # 30148
Suad Bektic, Esquire, VSB # 90012
98 Alexandria Pike, Suite 10
Warrenton, VA 20186
(540) 349-3232
   Case 19-30337-KLP       Doc 15    Filed 02/11/19 Entered 02/11/19 17:47:27           Desc Main
                                     Document     Page 2 of 2


(FAX) 349-1278
Counsel for the Debtor


                                    CERTIFICATE OF SERVICE

      I hereby certify that on the 11th day of February, 2019, a true copy of the foregoing Response to
Show Cause was mailed, first class postage paid, or via the CM/ECF system to:

Caron Olevia Neary-Carothers
1506 Bills Creek Road
Winfield, WV 25213
Debtor

Suzanne E. Wade
P.O. Box 1780
Richmond, VA 23218
Chapter 13 Trustee

Robert B. Van Arsdale
Office of the U. S. Trustee
701 East Broad Street, Suite 4304
Richmond, VA 23219
